 


109 HR 2321 IH: Pension Security Disclosure Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2321 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Doggett (for himself, Mr. George Miller of California, Mr. Abercrombie, Mr. Baca, Mr. Baird, Mr. Becerra, Mr. Bishop of New York, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Ms. Carson, Mr. Conyers, Mr. Davis of Illinois, Mrs. Davis of California, Ms. DeLauro, Mr. Evans, Mr. Fattah, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Hinchey, Mr. Hinojosa, Mr. Honda, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Kaptur, Mr. Kildee, Ms. Kilpatrick of Michigan, Ms. Lee, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Ms. Millender-McDonald, Mr. Nadler, Mr. Owens, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Ms. Loretta Sanchez of California, Mr. Sanders, Ms. Schakowsky, Ms. Solis, Mr. Stark, Mr. Strickland, Mr. Tierney, Mr. Towns, Mrs. Jones of Ohio, Mr. Van Hollen, Ms. Watson, Mr. Waxman, Ms. Woolsey, and Mr. Wu) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend titles I and IV of the Employee Retirement Income Security Act of 1974 to improve disclosure of the funding status of pension plans. 
 
 
1.Short titleThis Act may be cited as the Pension Security Disclosure Act of 2005. 
2.Availability for public disclosure of certain information required to be provided to the PBGC regarding the assets and liabilities of certain underfunded single-employer plans 
(a)Electronic formatSection 4010(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1310(a)) is amended by adding, after and below paragraph (2), the following: 
Material provided to the corporation pursuant to this section shall be in an electronic format which accommodates display on the Internet, in accordance with regulations of the corporation..  
(b)Public disclosureSection 4010(c) of such Act (29 U.S.C. 1310(c)) is amended to read as follows: 
 
(c)Public disclosure of information 
(1)Public informationExcept as provided in paragraph (4), the contents of records, documents, and other information filed with the corporation pursuant to subsection (a) shall be public information and the corporation shall make any such information available for inspection in the principal office of the corporation and shall, upon written request of any participant or beneficiary, furnish to such participant or beneficiary a written copy of any such information. The corporation may by regulation provide for a reasonable charge to cover the cost of furnishing any such copy of such information. 
(2)Disclosure on the internet and other mediaThe corporation shall provide by regulation for timely display of the contents of records, documents, and other information filed with the corporation in connection with the plan pursuant to subsection (a) on a website maintained by the corporation on the Internet and other appropriate media.  
(3)Direct provision of information to participants and beneficiariesWithin 30 days after material is provided to the corporation pursuant to subsection (a) with respect to a plan, in accordance with regulations which shall be prescribed by the corporation, the plan administrator shall provide a written summary of such material to each participant and beneficiary under the plan and shall include with such summary notification that such material is available on the website referred to in paragraph (2). 
(4)Exception for confidential informationParagraphs (1), (2), and (3) shall not apply with respect to information described in subsection (a) which the corporation has identified by regulation as confidential information.. 
(c)Effective dateThe amendment made by this section shall apply with respect to information provided to the Pension Benefit Guaranty Corporation pursuant to section 4010 of the Employee Retirement Income Security Act of 1974 with respect to reporting periods ending on or after December 31, 2005. 
3.Additional requirements for annual reports 
(a)Filing after 275 days after plan year only in cases of hardshipSection 104(a)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024(a)(1)) is amended by inserting after the first sentence the following new sentence: In the case of a pension plan, the Secretary may extend the deadline for filing the annual report for any plan year past 275 days after the close of the plan year only on a case by case basis and only in cases of hardship, in accordance with regulations which shall be prescribed by the Secretary..  
(b)Actuarial valuations as of the end of the plan yearSection 103 of such Act (29 U.S.C. 1023) is amended— 
(1)in subsection (a)(4)(A), by inserting after the first sentence the following new sentence: Actuarial valuations included in the actuarial statement applicable to the plan year for which the annual report is filed shall be determined as of the last date of such plan year.; and 
(2)in subsection (d)(1), by striking years, and all that follows and inserting years..  
(c)Internet display of informationSection 104(b) of such Act (29 U.S.C. 1024(b)) is amended by adding at the end the following: 
 
(2)Identification and basic plan information and actuarial information included in the annual report for any plan year shall be filed with the Secretary in an electronic format which accommodates display on the Internet, in accordance with regulations which shall be prescribed by the Secretary. The Secretary shall provide for display of such information included in the annual report, within 90 days after the date of the filing of the annual report, on a website maintained by the Secretary on the Internet and other appropriate media. Such information shall also be displayed on any website maintained by the plan sponsor (or by the plan administrator on behalf of the plan sponsor) on the Internet, in accordance with regulations which shall be prescribed by the Secretary.. 
(d)Effective dateThe amendments made by this section shall apply with respect to annual reports filed in connecton with plan years ending with or after December 31, 2005. 
4.Requirements for summary annual reports 
(a)Issuance of summary annual report within 15 days after filing of annual report 
(1)In generalSection 104(b)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024(b)(3)) is amended— 
(A)by striking Within 210 days after the close of the fiscal year of the plan, and inserting Within 15 days after the date of the filing of the annual report for a plan year of the plan,; and 
(B)by striking such fiscal year and inserting such plan year. 
(2)Effective dateThe amendments made by this subsection shall apply with respect to annual reports filed after December 31, 2005. 
(b)Disclosure of plan assets and liabilities and notification of availability of annual report on the Internet 
(1)In generalSection 104(b)(3) of such Act (as amended by subsection (a)) is amended further— 
(A)by inserting (A) after (3); and 
(B)by adding at the end the following: 
 
(B)The material provided pursuant to subparagraph (A) to summarize the latest annual report shall be written in a manner calculated to be understood by the average plan participant and shall set forth the following information: 
(i)the total assets and liabilities of the plan for the plan year for which the latest annual report was filed and for each of the 2 preceding plan years, as reported in the annual report for each such plan year under this section; and 
(ii)notification that identification and basic plan information and actuarial information contained in the latest annual report are available on the website of the Department of Labor and a website maintained by the plan sponsor (or by the plan administrator on behalf of the plan sponsor).. 
(2)Effective dateThe amendments made by this subsection shall apply with respect to summary annual reports issued after 1 year after the date of the enactment of this Act. 
(c)Simplified reporting rules for small plansSection 104(b)(3) of such Act (as amended by subsections (a) and (b)) is amended further by adding at the end the following new subparagraph: 
 
(C)The Secretary may by regulation prescribe simplified reporting requirements, with respect to material required to be furnished under this paragraph, for any pension plan which covers less than 100 participants..   
 
